Citation Nr: 1243420	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for a bilateral upper extremity disability, claimed as a bilateral hand disability, to include as secondary to a service connected cervical strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 2004 to December 2008, including combat service in Iraq from June 2006 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Fargo, North Dakota Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a TBI and a bilateral hand condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's representative stated in its March 2012 Informal Hearing Presentation (IHP) that the Veteran's claim for an increased rating for a lumbar strain was before the Board for its consideration.  Specifically, they argued as the partial grant of benefits in the April 2010 statement of the case (SOC) was not a full grant of benefits and that the claim therefore remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993)(a veteran presumed to seek the maximum available benefit).  However, the Veteran did not indicate that he wished to appeal this issue in his July 2010 substantive appeal and a timely substantive appeal objecting to the April 2010 SOC has not been received.  See 38 C.F.R. § 20.202 (2011).  This claim is therefore not before the Board for its consideration but is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issue of entitlement to service connection for a bilateral hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's TBI was incurred a as a result of his service.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a TBI have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The Board has favorably decided the issue of entitlement to service connection for a TBI.  Therefore, the Board finds that all notification and development actions needed to fairly adjudicate the appeal of this issue has been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TBI Claim

A May 2004 service entrance examination was negative for any relevant abnormalities and the Veteran denied a history of head injuries in an accompanying Report of Medical History (RMH).  A November 2007 Post-Deployment Health Assessment contained the Veteran's reports of headaches, dizziness, fainting, and light headedness during his deployment to Iraq.  An accompanying TBI Questionnaire noted that the Veteran had been exposed to or near a blast, improvised explosive device (IED) explosion suicide explosion and/or exposed to any other combat event that caused a blow or jolt to his head during his deployment.

A September 2009 VA general medicine examination reflected the Veteran's reports of a December 2007 incident in which he was near an explosion while deployed in Iraq.  Such an episode occurred when an explosively formed penetrator (EFP) exploded approximately 100 meters away from his vehicle, causing him to be "laid out flat" on his stomach.  He hit his head during this incident but did not recall seeing any stars or feeling dazed or confused.  He denied anterograde amnesia, retrograde amnesia or the loss of consciousness.  He also denied having any symptoms that day or the following day and did not notice any headaches, dizziness or other symptoms.  The examiner determined that, based upon the Veteran's description, he did not suffer a concussion.  Examination found the Veteran's judgment, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication and consciousness to be normal.  His social interaction was noted to be routinely appropriate and there were no memory deficits found despite his subjective reports of mild memory loss.  

Following this September 2009 examination and a review of the Veteran's claims file, the examiner opined that a TBI was not found on examination and noted that the Veteran's current symptoms did not fit with a typical picture of a mild TBI.  The Veteran did not have symptoms immediately following this incident, did not loss consciousness, did not have anterograde or retrograde amnesia and did not recall seeing stars or being dazed or confused.  In addition, he described his symptoms as worsening over time, which the examiner noted was inconsistent with a mild TBI.

In a December 2009 notice of disagreement (NOD), the Veteran wrote that he frequently suffered from blurred vision and dizzy spells.  He had a dizzy episode at work the previous week that required him to seek medical attention.

A December 2010 VA treatment note reflected the Veteran's reports of being exposed to numerous IEDs, mortars, bombs and grenades while deployed to Iraq.  One incident occurred in July 2006 when an IED exploded about 10 feet away from him, knocking him over.  He reported having a headache and was confused/dazed for a few seconds after the blast.  A second incident was reported to have occurred in August 2006 when an IED exploded in a nearby vehicle, shattered the front of his vehicle, and causing him to be confused and disoriented for a few minutes.  A third incident was reported to have occurred when an IED exploded about 100 meters away from his vehicle, causing him to be confused for a few minutes.  In addition, the Veteran had a history of a fall.  Since deployment, he had experienced such symptoms as intermittent dizziness, headaches, forgetfulness, poor concentration, fatigue, irritability and poor frustration tolerance.  He believed that these symptoms were gradually worsening and that his behavior had completely changed since his deployment.  Following a physical examination, an assessment of a mild TBI was made.  The provider noted that this assessment was made based upon the Veteran's history, clinical history and neurologic examination.

A December 2010 VA TBI Second Level Evaluation listed the Veteran's injuries as occurring in July 2006, August 2006 and December 2006.  The Veteran denied experiencing a brain injury or concussion either prior to his deployment or since his deployment.  Following a physical examination, the provider noted that the Veteran's current clinical symptom presentation was most consistent with a combination of TBI and a behavioral health condition.  His clinical symptoms were also found to be consistent with a diagnosis of a TBI sustained during his deployment by his treatment provider.

A June 2011 VA treatment note contained diagnoses of TBI and post-concussion syndrome.

The Veteran has a current disability as he has been diagnosed with a TBI.  In order for these current disabilities to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A.           § 1110; Shedden and Hickson, supra.  The Veteran's reports of being exposed to multiple IED explosions while serving in Iraq are consistent with the time, place and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).

The Veteran's VA treating physician found in December 2010 that the Veteran's TBI was a result of his deployment in Iraq, specifically his exposure to IED explosions.  The September 2009 VA examiner declined to diagnose a TBI and therefore did not offer an etiological opinion.  No other medical opinion regarding the etiology of this disability has been submitted.  The Veteran has reported a continuity of symptomology and these statements are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a TBI have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This appeal is granted.


ORDER

Entitlement to service connection for a TBI is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

The Veteran has alleged suffering from a bilateral hand condition as a result of his service and/or a secondary to his service connected cervical spine strain.  Service treatment records reflected the Veteran's complaints of numbness in his wrists/fingers in a November 2007 Post-Deployment Health Assessment.  A September 2009 VA examiner did not find a bilateral wrist condition.  An April 2011 VA treatment note contained an impression of bilateral upper extremity numbness of unknown etiology and the physician opined that these symptoms "may be secondary to cervical spine stenosis."  This opinion is speculative and was not stated to the degree of certainty required to support a claim of service connection. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  An opinion addressing the etiology of the Veteran's claimed bilateral hand disability is required to adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral hand disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a bilateral upper extremity disability? If so, please specify the diagnosis. The examiner should identify all such disorders that have been present at any time since July 2009.

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral upper extremity disability had its onset during the Veteran's period of active duty service from August 2004 to December 2008; or, was any such disorder caused by any incident or event that occurred during his period of service?  

c)  What impact, if any, did the Veteran's service connected cervical strain with degenerative disc disease have on his claimed bilateral upper extremity disability?  The examiner should also comment on the April 2011 VA treatment note which suggested that the Veteran's symptoms may be secondary to his service connected cervical spine disability.

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


